ORDER

PER CURIAM.
Ernest C. Williams (Movant) appeals from the judgment of the motion court denying his motion to re-open his Rule 27.26 post-conviction proceedings. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. The judgment of the trial court is based on findings of fact that are not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for o.ur decision. We affirm the judgment pursuant to Rule 84.16(b).